                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

JOSEPH A. CARTAGENA and SNEAKER
ADDICT TOURING, LLC,                                        No. 1: l 9-cv-06287-CM


                                Plaintiffs,

                   v.

HOMELAND INSURANCE COMPANY
OF NEW YORK,

                                Defendant.                         ! .··
                                                                                         --·. ·-.
                                                                           <""\ •• : :


                                                                                                    ~1~1~~
       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

       1.      Counsel for any party may designate any document or information, in whole or in

part, as confidential if counsel determines, in good faith, that such designation is necessary to

protect the interests of the client in information that is proprietary, a trade secret or otherwise

sensitive non-public information.       Information and documents designated by a party as

confidential will be stamped "CONFIDENTIAL." Such designation shall be made at the time

such documents are produced or information is disclosed, or as soon thereafter as the party

making such designation becomes aware of the confidential nature of the information or material

disclosed and sought to be protected.
       2.         The Confidential Information disclosed will be held and used by the person

rece1vmg such information solely for use in connection with this action and shall not be

disclosed or used for any business, commercial, competitive or any other purpose.

       3.         Nothing contained herein shall restrict the right of any Party to challenge a

"Confidential" or "Attorneys' or Experts' Eyes Only" designation or lack of designation.

       4.         In the event a party challenges another party's designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,

the challenging party may seek resolution by the Court.           Nothing in this Protective Order

constitutes an admission by any party that Confidential Information disclosed in this case is

relevant or admissible. Each party reserves the right to object to the use or admissibility of the

Confidential Information.

       5.         All documents designated as "CONFIDENTIAL" shall not be disclosed to any

person, except:

                  a.     counsel for the requesting party and their support personnel;

                  b.     the requesting party and its employees who would have access to or use

                         the information in the normal course of their employment or whose review

                         or use of the information is necessary for the purpose of this action;

                  c.     consultants, vendors, experts, or mediators engaged by the parties assisting

                         in the prosecution, defense or resolution of this matter, to the extent

                         deemed necessary by counsel;

                  d.     the Court (including any person having access to any Confidential

                         Information by virtue of his or her position with the Court);




                                                   2
t




                    e.     reinsurers, auditors, or other entities to which the parties may be required

                           to respond or report in the ordinary course of business regarding the

                           subject matter of this action, but only so long as such persons or entities

                           are already subject to a substantially similar confidentiality obligation; and

                    f.     regulators to which the parties may be required to respond or report in the

                           ordinary course of business regarding the subject matter of this action.

                    g.     Any other person whose testimony is being taken or scheduled to be taken

                           in this action, (including such person's counsel, if he or she is represented)

                           except that such person may only be shown documents designated as

                           "Confidential" during his or her testimony, and only to the extent

                           necessary for such testimony unless otherwise ordered by the Court.

                    h.     Stenographers and Court Reporters, provided they have signed a form,

                           substantially in the form of Exhibit A attached hereto;

                    1.     Such other persons as the parties may agree in writing or the Court may

           order.



           7.       Before disclosing or displaying the Confidential Information to any person

    pursuant to Paragraph S(c), (g), (h), and (i) above, counsel must:

                    a.     inform the person of the confidential nature of the information or

                           documents;

                    b.     inform the person that this Court has enjoined the use of the information

                           or documents by him/her for any purpose other than this litigation and has




                                                     3
                       enjoined the disclosure of the information or documents to any other

                       person; and

               c.      require each such person to sign an agreement to be bound by this Order in

                       the form attached as Exhibit A.

         8.    The disclosure of a document or information without designating it as

"Confidential" shall not constitute a waiver of the right to designate such document or

information as Confidential Information. If so designated, the document or information shall

thenceforth be treated as Confidential Information subject to all the terms of this Stipulation and

Order.

         9.    If a party inadvertently discloses Confidential Information, the party shall

immediately inform the other parties and take steps necessary to remediate the inadvertent

disclosure.

         10.   Any Personally Identifying Information ("PII") (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving party in a manner that is secure and

confidential and shared only with authorized individuals in a secure manner. The producing

party may specify the minimal level of protection expected in the storage and transfer of its

information.   In the event the party who received PII experiences a data breach, it shall

immediately notify the producing party of same and cooperate with the producing party to

address and remedy the breach.        Nothing herein shall preclude the producing party from

asserting legal claims or constitute a waiver of legal rights and defenses in the event of litigation

arising out of the receiving party's failure to appropriately protect PII from unauthorized

disclosure.



                                                 4
       11.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work

product protected documents or communications, electronically stored information ("ESI") or

information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding. This Order

shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

502(d). Nothing contained herein is intended to or shall serve to limit a party's right to conduct a

review of documents, ESI or information (including metadata) for relevance, responsiveness

and/or segregation of privileged and/or protected information before production.

        12.    Notwithstanding the designation of information as "Confidential" in discovery,

there is no presumption that such information shall be filed with the Court under seal. The

parties shall follow the Court's procedures for requests for filing under seal.

        13.    This Stipulation and Order does not apply to information to which a party can

demonstrate it had lawful access or entitlement outside of having been received in discovery in

this action (but such information may be subject to other confidentiality obligations under other

agreements or applicable law).

       14.     This Protective Order shall survive the final termination of this action, and the

parties agree that after final termination of this Action, each party shall continue to hold any

Confidential Information in confidence pursuant to the terms of this Order.

       16.     Nothing herein shall preclude the parties from disclosing material designated to

be Confidential Information if otherwise required by law or pursuant to a valid subpoena.

       17.     This Protective Order incorporates the Addendum set forth on the next page and

the parties agree that the Addendum is acceptable.




                                                  5
SO STIPULATED AND AGREED.

Dated: New York, New York
       February&, 2019



     F. Carberry
                                                ~/......(_
                                             c1lfstJT ~~oczen
 :mings & Lockwood LLP                       Furman Komfeld & Brennan LLP
Six Landmark Square                          61 Broadway, 26th Floor
Stamford, CT 06901                           New York, NY 10006
(203) 351•4280                               202-867-4100
jcarbeny@cl•law.com                          mfurman@fkblaw.com
                                             cskoczen@fkblaw.com
Counsel for Plaintiffs and
Counter-Defendants Joseph A. Cartagena       Thomas J. Judge
and Sneaker Addict Touring, LLC              Jeffrey J. Ward
                                             Dykema Gossett, PLC.
                                             1301 K Street, NW, Suite 1100 West
                                             Washington, DC 20005
                                             tjudge@dykema.com
                                             jward@dykema.com

                                             Counsel for Defendant and Counterc/aimant
                                             Homeland Insurance Company ofNew York




                                              r!fz;;lk
                                               Colleen McMahon
                                               Chief United States District Judge




                                         6
THE FOLLOWING ADDENDUM IS DEEMED INCORPORATED INTO THE PARTIES'
STIPULATION AND CONFIDENTIALITY ORDER

       The parties understand that the Court's "so ordering" of this stipulation does not make the

Court a party to the stipulation or imply that the Court agrees that documents designated as

"Confidential" by the parties are in fact confidential.

       It has been this Court's consistent experience that confidentiality stipulations are abused

by parties and that much material that is not truly confidential is designated as such. The Court

does not intend to be a party to such practices. The Court operates under a presumption that the

entire record should be publicly available.

       The Court does not ordinarily file decisions under seal or redact material from them. If

the Court issues a decision in this case that refers to "confidential" material under this

stipulation, the decision will not be published for ten days. The parties must, within that ten-day

period, identify to the Court any portion of the decision that one or more of them believe should

be redacted, provide the Court with the purportedly confidential material, and explain why that

material is truly confidential. The Court will then determine whether the material is in fact

genuinely deserving of confidential treatment. The Court will only redact portions of a publicly

available decision if it concludes that the material discussed is in fact deserving of such

treatment. The Court's decision in this regard is final.

       If this addendum is acceptable to the parties, the Court will sign their proposed

confidentiality stipulation, subject to the addendum. If this addendum is not acceptable, the

Court will not sign the stipulation, and should allegedly confidential material be produced, the

parties will be referred to the magistrate judge for a document by document review and decision

on whether that document should be subject to confidential treatment.




                                                  7
                                          EXHIBIT A

                                          Agreement

        I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled have been designated as confidential. I have been

informed that any such documents or information labeled "CONFIDENTIAL" are confidential

by Order of the Court.

        I hereby agree that I will not disclose any information contained in such documents to

any other person. I further agree not to use any such information for any purpose other than this

litigation.


DATED:




5713972_1.docx 1/31/2020




                                                8
